Title: To George Washington from George Clinton, 21 August 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie 21st Augt 1782
                  
                  Last Saturday I received a Letter from Colo. Willet covering the Papers of which the enclosed are Copies.  It was my Intention to have waited on your Excellency the next Day which induced me to omit making this Communication immediately and every Day since has produced some new—Business to prevent my leaving home—This I beg may be accepted as an Apology for the Omission.  It was my Opinion that a good Use might be made of Klock by sending him to New York with Major Ross’s Orders; as I conceived it probable in that case he might be able to command the Confidence of the Enemy and be the bearer to us of any Dispatches they might have for Canada; and I accordingly wrote to Colo. Willet by Express—suggesting this to him and requesting him to forward Klock immediately to this Place; and I also wrote to Mr Lowdon & the Printer at Albany not to publish, any Thing respecting this coming in of the Persons mentioned in the Examination, in their Papers.  This however Loudon has Disregarded & thereby defeated my Intentions.
                  Your Excellency will observe that these Accounts (and I think they are most likely to be true) make the Enemy’s force at Oswego far less than it was at first represented to be.  I have the Honor to be with perfect Respect & Esteem Your Excellency’s most Obedient Servant
                  
                     Geo: Clinton
                  
               